Undercofler, Presiding Justice.
The Supreme Court of the United States remanded this case with direction that the death penalty imposed for rape be vacated. Coker v. Georgia, 433 U. S. — (97 SC 2861) (1977). The former judgment, 234 Ga. 555 (216 *409SE2d 782) (1975), is vacated and the judgment of the trial court is affirmed except for the portion thereof which imposes the death penalty.
Decided September 6, 1977.
E. Kontz Bennett, Jr., Dennis J. Strickland, for appellant.
Dewey Hayes, District Attorney, M. C. Pritchard, Arthur K. Bolton, Attorney General, Julius C. Daugherty, Jr., for appellee.
The case is remanded to the trial court for sentencing for rape after a proper hearing. Code Arm. § 26-2001.

Judgment affirmed in part, vacated in part and remanded.


All the Justices concur.